department of the treasury internal_revenue_service washington d c commissioner tax exempt and cov ernment rn tes apr ‘ uil xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxaxxxx ep r ho74 legend taxpayer a taxpayer b individual p individual l amount d amount e ira x ira y roth_ira w roth_ira z xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxx financial_institution c xxxxxxxxxxxxxxx dear xxxxxxxxxxx this is in response to your request dated xxxxxxxx as supplemented by correspondence dated xxxxxxxx and xxxxxxxxx in which your authorized page representative requests relief under sec_301_9100-3 of the procedure and administration regulations the p a regulations you submitted the following facts and representations in connection with your request taxpayer a and taxpayer b the taxpayers are husband and wife taxpayer a and taxpayer b maintained ira x and ira y respectively with financial_institution c taxpayer a and taxpayer b represent that in year they were advised by their financial advisor individual p of financial_institution c to rollover funds in their ira x and ira y to roth_ira w and roth_ira z taxpayer a and taxpayer b further represent that at the advice of their financial advisor individual p they rolled over their funds in ira x and ira y in the amount of amount d and amount e into roth_ira w and ira z in taxpayer a and taxpayer b further represent that they were never told that this was a taxable_event nor they were advised of the extent of the tax obligation they would face taxpayer a and taxpayer b state that if they had been informed that they would owe tax on the amount of the rollover they would not have converted the funds taxpayer a and taxpayer b assert that they only became aware of the tax consequences of the conversion when they received a letter from the service proposing an adjustment to their return based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the p a regulations taxpayer a and taxpayer b be permitted to elect to recharacterize roth_ira w and roth_ira z as traditional iras with respect to your ruling_request code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or - before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize an ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the page taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the t regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the t regulations further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the p a regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the p a regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election if its request for section page because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the taxpayers’ ruling_request requires the internal_revenue_service to determine whether they are eligible for relief under the provisions of sec_301_9100-3 of the p a regulations the taxpayers were not aware of the fact that the rollover of funds from ira x and ira y to roth_ira w and roth_ira z were taxable events and their lack of - awareness was primarily based upon their reliance on the advice of their financial advisor individual p upon discovering the true nature of the transaction the taxpayers in a timely manner subsequently submitted this request for relief under sec_301_9100-3 of the p a regulations to the service under the set of circumstances described above the taxpayers failed to make the election because they relied on the advice of a tax professional who failed to inform them of the necessity to make the election accordingly we rule that pursuant to clauses iii and v of sec_301_9100-3 of the p a regulations taxpayers a and b are granted a period not to exceed days from the date of this letter_ruling to recharacterize roth_ira w and roth_ira z as traditional iras this letter assumes that the above iras qualify under either code sec_408 or code sec_408a at all relevant times this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with your authorization on file in this office page if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxxx at xxxxxxxx sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose col xxxxxxxxxxxxxkxxxxxxxkx
